Citation Nr: 1010110	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for back disorder.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant had active service from September 9, 1968, to 
October 30, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for PTSD.  This 
matter further comes before the Board from a March 2008 
rating decision in which the RO denied service connection for 
bilateral hearing loss, tinnitus, and a back condition.  In 
January 2010, the appellant and his brother testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  

With regard to the claim to reopen the claim for service 
connection for PTSD, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's 
bilateral hearing loss is related to his active military 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's tinnitus 
is related to active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's back 
condition is related to active service.

4.  By February 2004 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD, noting 
that the evidence did not show an in-service stressor or that 
the appellant's PTSD was incurred in or aggravated by 
service.  The appellant was notified of the denial and his 
appellate rights and initiated, but did not perfect, an 
appeal to the February 2004 RO rating decision, and it became 
final.  It is the last final disallowance of the claim for 
service connection for PTSD.  

5.  Evidence received subsequent to the final February 2004 
RO rating decision, regarding the claim for service 
connection for PTSD, was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2009).

3.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  The February 2004 RO rating decision which found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD is the last final 
disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

5.  Evidence received since the February 2004 RO rating 
decision is new and material, and the appellant's claim for 
service connection for PTSD may be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in March 2001, July 2003, 
November 2006, and January 2008, and the November 2006 letter 
and the January 2008 letter were both sent prior to the 
initial RO decisions in this matter.  These letter informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The Board also notes that the RO sent 
multiple letters to the appellant, including in November 
2006, January 2008, and December 2009, advising him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the appellant.

The Board notes that the appellant was not scheduled for any 
VA examinations to determine whether he has bilateral hearing 
loss, tinnitus, or a back condition, that may be related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the claimant presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
claimant indicates that the claimed disability or symptoms 
may be associated with service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to the claims for service connection for 
bilateral hearing loss, tinnitus, and a back condition, there 
is arguable competent medical evidence of current hearing 
loss, tinnitus, and a back condition.  There is, however, 
nothing in the service treatment records (STRs) showing any 
report of or finding of hearing loss, tinnitus, or a back 
condition or injury.  Moreover, there no competent evidence 
of record (other than the appellant's lay assertions) showing 
that he has bilateral hearing loss, tinnitus, or a back 
disability that might be related to service.  Although he has 
contended that his back condition, bilateral hearing loss, 
and tinnitus were incurred in service, his lay statements 
alone are not competent evidence to support a finding on a 
medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board concludes 
that VA examinations are not necessary regarding the claims 
for service connection for bilateral hearing loss, tinnitus, 
and a back condition.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.  In this case, the 
appellant has been informed of the evidence necessary to 
establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along with 
that definition.  The Board concludes that the November 2006 
letter received by the appellant adequately complied with the 
VCAA and subsequent interpretive authority, and that he has 
not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the appellant's VA and private treatment records.  
As noted above, the appellant did not undergo examinations 
related to his service connection claims.  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him with 
these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board initially notes that the appellant in this matter 
did not serve ninety days or more of active service, and, 
therefore, he is not entitled to the presumptive provisions 
which provide that if certain chronic diseases, such as 
organic diseases of the nervous system (e.g., sensorineural 
hearing loss) or arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

1. Bilateral Hearing Loss and Tinnitus

The appellant essentially contends that he was physically and 
sexually assaulted in service, and that during that incident 
he sustained injuries which caused his bilateral hearing loss 
and tinnitus.  He claims he has had bilateral hearing loss 
and tinnitus since that incident in service in 1968.  The 
Board notes that in his December 2007 informal claim, the 
appellant requested entitlement to service connection for 
"bilateral hearing loss and bilateral tinnitus secondary to 
acoustic trauma"; however, he later testified that his 
bilateral hearing loss and tinnitus resulted from the assault 
in service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The appellant's STRs are negative for a report of or finding 
of hearing loss or tinnitus.  At enlistment, on September 9, 
1968, audiometric testing showed pure tone thresholds for the 
right ear, in decibels, at 500, 1000, 2000, and 4000 Hertz as 
follows: 0, 0, 0, and 20, and for the left ear, as follows: 
0, 0, 10, and 0.  Prior to his discharge, in conjunction with 
a medical board evaluation on September 20, 1968, audiometric 
testing showed pure tone thresholds for the right ear, in 
decibels, at 500, 1000, 2000, and 4000 Hertz as follows: 5, 
5, 5, and 30, and for the left ear, as follows: 0, 0, 50, and 
30.  Thus, the in-service audiometric testing showed 
basically normal hearing.  

Post-service, the appellant has submitted a private 
audiological evaluation conducted in December 2007, which 
appears to show hearing loss disability on the left.  38 
C.F.R. § 3.385.  On the right, however, it was noted that 
there was no response with masking on the right side and that 
the appellant reported that the noise in his head was all the 
time and never stopped.  There is arguably evidence of a 
current left ear hearing loss disability, but not a right ear 
hearing loss disability.  38 C.F.R. § 3.385.  The threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
the appellant does not have right ear hearing loss 
disability, as defined by regulation, service connection 
cannot be granted for that claimed disability.  Id.  With 
regard to tinnitus, the appellant contends he has had ringing 
in his ears since service.  The Board notes that he is 
competent to testify as to observable symptoms such as 
ringing in his ears, and tinnitus is the type of disorder 
associated with symptoms capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995)).  

What is missing from the record is competent evidence showing 
that the appellant's left ear hearing loss and/or tinnitus is 
causally related to service.  38 C.F.R. § 3.303.  While the 
appellant submitted private audiometric testing, he has not 
submitted any competent medical opinions to support a link 
between left ear hearing loss or tinnitus and military 
service.  And, as explained above, the Board has determined 
that a VA examination is not necessary in order to decide 
these claims.  

The Board recognizes that the appellant has sincerely 
contended that he has current bilateral hearing loss and 
tinnitus that are related to service.  As noted above, lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, but the Board does not 
believe that the etiology of hearing loss or the etiology of 
tinnitus are subject to lay diagnosis.  Jandreau, supra.  
That is to say, the Board finds no basis for concluding that 
a lay person would be capable of discerning whether current 
hearing loss disability or tinnitus had an onset in service, 
in the absence of specialized training, and the appellant has 
not established any specialized training for such 
qualifications.

The preponderance of the evidence is therefore against the 
appellant's claims of service connection for bilateral 
hearing loss and for tinnitus.  The benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

2. Back Condition

The appellant essentially contends that he was physically and 
sexually assaulted in service, that during that incident he 
sustained a back injury, and that he has had back problems 
since that incident in service in 1968.

A review of the appellant's STRs shows no report of or 
finding of a back injury or back problems.  Prior to service 
discharge in October 1968, the appellant underwent a medical 
board examination on September 20, 1968, which revealed his 
spine to be clinically normal.  

Post-service, a September 2005 VA treatment record showed 
that the appellant had a history of degenerative joint 
disease, osteoarthritis, and chronic low back pain.  The 
diagnoses included degenerative joint disease and chronic low 
back pain.  Subsequent VA treatment records continue to show 
that he was treated for his complaints of chronic low back 
pain.  He testified in January 2010 that he had ruptured 
multiple disks in his back, which were degenerating now, and 
that he had been told by a doctor that it looked like he had 
been beat.

After reviewing the evidence of record, the Board finds that 
what is missing in this case is competent medical evidence of 
a link between a current back disability (i.e., degenerative 
joint disease, osteoarthritis) and service.  In the present 
case, the appellant has not submitted or identified any 
medical opinion or other medical evidence regarding an 
etiological relationship to service that supports his claim.  
Moreover, as more fully explained above, the Board has 
concluded that obtaining a VA examination is not necessary to 
decide this claim.

As noted above, the appellant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra.  The 
appellant is certainly competent to report his back was hurt 
during service and that he has had back pain since then.  
However, the Board does not believe that a back disability, 
such as degenerative joint disease or osteoarthritis, as 
contrasted with back pain, is subject to lay diagnosis.  That 
is to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether he had a 
current back disability, in the absence of specialized 
training.  The appellant in this case has not established any 
specialized training for such qualifications.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
back disability, and the absence of any medical opinion 
suggesting a causal link between a current back disability 
and service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back condition.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a back condition must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

III. New and Material Evidence

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By June 2001 rating decision, the RO, in pertinent part, 
denied service connection for PTSD, essentially based on 
findings that there was no showing of a confirmed diagnosis 
of PTSD nor was there any evidence or report that a stressful 
experience occurred in service.  The appellant did not appeal 
this decision, and it became final.  

By rating decisions dated in August 2003 and February 2004, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, essentially based on findings that the 
evidence of record did not show an in-service stressor or 
that the appellant's PTSD was incurred in or aggravated by 
service.  With regard to the August 2003 decision, the 
appellant did not file a notice of disagreement.  With regard 
to the February 2004 rating decision, he did file a notice of 
disagreement and an SOC (statement of the case) was issued; 
however, he failed to perfect his appeal by filing a 
substantive appeal (VA Form 9).  Thus, the August 2003 and 
the February 2004 rating decisions became final.  The 
February 2004 rating decision is the last final disallowance 
of the claim regarding PTSD.

The evidence of record at the time of the February 2004 RO 
rating decision included the appellant's STRs, VA treatment 
records, and the appellant's lay statements.  STRs showed 
that in September 1968, the appellant was admitted to the 
emergency room because of bizarre behavior.  Subsequent 
interviews showed he had been a patient at a psychiatric 
institution in Tulsa.  The diagnosis was psychoneurosis, 
mixed type, as evidenced by anxiety, disassociative reaction, 
somnambulism, inability to adjust to stressful situations.  
He was recommended to be presented to the Medical Evaluation 
Board.  A report of Medical Board Proceedings in September 
1968 showed that the appellant was found to have 
psychoneurosis, mixed type, which was not incurred in the 
line of duty, but rather existed prior to service and was not 
aggravated by active duty.  The Medical Board recommended 
that due to his nervous condition, the appellant be 
considered qualified to make his election for separation 
because of erroneous enlistment since he has a disability 
which is disqualifying for procurement though not 
disqualifying for retention.  

VA treatment records showed that in March 2003, the appellant 
presented to the clinic as a new patient, and reported he had 
been seen in Tulsa for PTSD.  The assessment included PTSD.  
Subsequent VA treatment records show treatment for the 
appellant's variously diagnosed psychiatric disorder, 
including PTSD, depressive disorder, and mood disorder.  In 
May 2003, he requested continued treatment for what he 
believe was "PTSD resulting from his 3 months in the 
military in which he was approached several times by [a] 
sergeant (sic) for sexual favors".  

Evidence submitted subsequent to the RO's February 2004 
rating decision includes VA treatment records, private 
treatment records, Vet Center treatment records, lay 
statements from his mother and friends, the appellant's 
statements, and testimony from the appellant and his brother.  

In a March 2004 statement, the appellant's mother reported 
that since the appellant went into service he had not been 
the same, and that he was irritable and did not respond to 
the family.  

VA treatment records dated from 2004 through 2009 showed that 
the appellant continued to receive treatment for his 
variously diagnosed psychiatric disorder, including PTSD and 
depression.  

Vet Center records showed that in September 2006 the 
appellant was seen for intake and he reported that he had 
been sexually assaulted in service, and was filing a claim 
and needed to get records.  He felt that the incident had 
changed his life.  The appellant did not report for the next 
appointment, and was discharged from the Vet Center after 
being seen one time for therapy. 

In a December 2007 statement, the appellant described his in-
service stressor event.  He reported that at "Fort 
Leonard", a "Sgt. Southern" and his corporal were drunk 
and attacked the appellant while he was on fire duty.  He 
claimed that he was taken to the sergeant's room and beaten, 
knocked out, and woke up with his pants down and went through 
the next day hurting.  He reported that the next time he was 
on fire duty, it started again and he was forced into a room, 
he fought back, lost two front lower teeth, and was hit 
behind his ears and on the knees and he went down.  He 
claimed he woke up and was being sexually assaulted, and 
realized he was tied up.  He was knocked out again and woke 
up in his bunk.  He claimed he reported the incident to the 
chaplain and was put in the "NP ward" and was told he had 
to have his family come get him.  

In an August 2008 VA treatment record, the assessment 
included depression, and it was noted that the appellant had 
suffered military sexual trauma, which was stable. 

In January 2010, the appellant testified that he was 
assaulted in service by two assailants, one of which was a 
corporal.  He claimed his mouth was busted open and he lost 
two teeth, and he was cut up inside his mouth.  He testified 
he reported to the chaplain in the orderly room, and he was 
taken to the hospital, to the neuropsychiatric unit.  He 
claimed pictures were taken and he talked to another corporal 
about what happened, and that then they wanted him to sign 
papers or he would go back to his unit and die because he 
opened his mouth.  At the hearing, the appellant's brother 
testified that in October 1968 he picked the appellant up 
from the hospital and signed him out.  He testified that the 
appellant had a little swelling on his face, but he did not 
pay attention.  He claimed the appellant told him he "went 
through hell" and they did not discuss it.  He testified 
that the appellant was changed after he came out service, and 
was more hateful and hard to get along with.

The Board notes that the various lay statements and testimony 
from the appellant regarding his reported in-service stressor 
events, as well as his brother's testimony, are presumed 
credible for the purpose of determining whether evidence is 
new and material.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds that the lay evidence from the appellant and his 
brother is new, and, also, is material to the claim for 
entitlement to service connection for PTSD, as such 
statements provide a description of the reported in-stressor 
events, from which the appellant claims his PTSD stems.  
Thus, this lay evidence may relate to an unestablished fact 
necessary to substantiate the claim.  Moreover, the lay 
testimony raises a reasonable possibility of substantiating 
the claim, as it pertains to the significant question of 
whether the appellant's PTSD may stem from a reported in-
service stressor event.  Thus, the Board concludes that new 
and material evidence has been submitted since the February 
2004 RO rating decision, and the claim for entitlement to 
service connection for PTSD is reopened.  

Noting that the RO has yet to consider the appellant's claim 
for service connection for PTSD on the merits, and in light 
of recent judicial caselaw (Clemons v. Shinseki, 23 Vet. App. 
1 (2009)), the Board finds that this matter must be remanded 
in order to afford due process to the appellant.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back condition is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only the appeal is allowed.


REMAND

As noted above, the Board cannot, in part, go forward to a 
final decision on the appeal, in light of recent judicial 
caselaw.  The Court has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 
supra. (scope of mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).

Based on the diagnosis of depression and depressive disorder 
in the appellant's VA treatment records, the Board concludes 
that this matter must be remanded for consideration of this 
claim pursuant to the Clemons precedent.  Also, the issue on 
appeal must be recharacterized as entitlement to service 
connection for a psychiatric disorder, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
dated after September 23, 2009, should be 
obtained and added to the claims folder.

After obtaining the necessary consent and 
information from the appellant, obtain the 
complete records pertaining to preservice 
treatment of the appellant at Hillcrest 
Mental Health Center.

2.  Following completion of the above, the 
appellant should be scheduled for a VA 
mental disorders examination for the 
purpose of determining whether the 
appellant has a psychiatric disorder, to 
include PTSD, as a result of his military 
service.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims folder was reviewed.  The 
examiner should obtain a detailed history 
from the appellant.  While no stressor 
event or events have been verified to 
support a diagnosis of PTSD, the examiner 
should note the October 1968 emergency 
room treatment of the appellant for 
bizarre behavior and his current 
contentions of sexual assaults in service.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disorder present, to 
include PTSD, is of service onset or 
otherwise related thereto.  A complete 
rationale must be provided for any opinion 
offered.

3.  Following completion of the above, 
readjudicate the appellant's claim for 
service connection for a psychiatric 
disorder, to include PTSD, in light of the 
holding in Clemons v. Shinseki, supra.

4.  The case should then be reviewed and 
if any decision remains unsatisfactory to 
the appellant, a SSOC should be issued and 
he and his representative should be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


